MEMORANDUM **
Trevor Moss appeals the district court’s dismissal on forum non conveniens grounds of his claims against Tiberon Minerals, Ltd., for breach of written agreements and violations of California Labor Code § 200 et. seq. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review a district court’s decision to dismiss an action on forum non conve-niens grounds for “clear abuse of discretion.” Creative Tech., Ltd. v. Aztech Sys. Pte., Ltd., 61 F.3d 696, 699 (9th Cir.1995) (“[Wjhere the [district] court has considered all relevant public and private interest factors, and where its balancing of these factors is reasonable, its decision deserves substantial deference.” (internal quotation marks and citations omitted)).
The district court properly found that Ontario, Canada, was an adequate alternative forum. See Contact Lumber Co. v. P.T. Moges Shipping Co., 918 F.2d 1446, 1450 (9th Cir.1990) (holding the adequacy of the alternative forum is generally satisfied if the court makes dismissal conditional on the defendant’s agreement to submit to the jurisdiction of the alternative forum and waive any statute of limitations defenses). The district court also properly *117considered all relevant public and private interest factors. We cannot say that the district court abused its discretion, especially in light of the Ontario choice-of-law provision to which the parties agreed in the contracts at issue.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.